Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 10/06/21.
Claims 16-38 are pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/06/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time 
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-19, 22, 24-31, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelton, IV et al. (2007/0175949) in view of Shelton, IV et al. (2004/0232195).
	Regarding claims 16 and 29-31, Shelton discloses surgical instrument, comprising: a first jaw member (22) comprising a proximal end, a distal end, and a channel extending from the proximal end to the distal end (Fig. 3), the channel being configured to receive a staple cartridge assembly (34; fig. 3); a second jaw member (24) including an anvil plate having a plurality of staple forming pockets, the first and second jaw members supported in relation to each other for movement between approximated (upon actuation of trigger 18) and spaced positions (i.e. open positions; Figs. 1-2); and a drive beam (33) movable between the proximal end and the distal end of the first jaw member and having a substantially I-shaped cross-sectional profile (Figs. 5-6), the drive 
	Sheldon’949 discloses wherein the drive beam and the sled are integrally formed and fails to disclose wherein the sled is configured to be moved by the drive beam to a distal sled position or a distal-most sled position and remain at the distal sled position or the distal most sled position when the drive beam moves proximally; wherein the sled remains in the distal sled position following any proximal movement of the drive beam 
	Regarding claim 17, Shelton discloses wherein the drive beam comprises a bore in the second strut (38).
	Regarding claim 18, Shelton discloses wherein a drive shaft (36; Fig. 3 and 6) extends through the bore of the drive beam.
	Regarding claim 19, wherein the knife (32) is a component of a knife sled (33; Figs. 3 and 6). 
	Regarding claims 22 and 34, Shelton discloses wherein the knife is configured to limit or prevent movement of the knife following proximal movement of the drive beam (upon engagement of the pin 46 with spring 272; Figs. 25-28 and 31-34). 
	Regarding claims 24-28, Shelton discloses wherein each of the plurality of wedge members (33; figs. 3 and 6) of the sled have angled leading edges, and wherein the 
	Regarding claims 36-37, Shelton discloses a shaft (8; fig. 1) extending along a longitudinal axis between a proximal end and a distal end; and the surgical instrument according to claim 1 connected to the distal end of the shaft (Fig. 1); and, wherein the surgical instrument is configured to move between a linear configuration that is substantially parallel to the longitudinal axis of the shaft and an angled configuration that is pitched relative to the longitudinal axis of the shaft (Fig. 2).
	Regarding claim 38, Shelton’949 does not specifically disclose wherein the surgical instrument is configured to rotate about the longitudinal axis of the shaft. Shelton’195 discloses a rotating knob (60) configured to rotate the surgical instrument about the longitudinal axis of shaft (22) for the purposes of allowing multiple orientations and/or positions of the desires as needed for a surgical procedure. It would have been obvious to one having ordinary skills in the art to have provided Shelton’949 with a rotating knob assembly, as taught by shelton’195, in order to allow multiple orientations of the device as needed for a surgical procedure.
Allowable Subject Matter
Claims 21, 23, 33 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHELLE LOPEZ/           Primary Examiner, Art Unit 3731